                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

DAVID INABINET,                                  §
          Plaintiff,                             §
                                                 §
vs.                                              §   CIVIL ACTION NO. 5:18-00614-MGL
                                                 §
ERIN THOMAS,                                     §
          Defendant.                             §
                                                 §

                         MEMORANDUM OPINION AND ORDER
                      GRANTING PLAINTIFF’S MOTION TO REMAND


I.     INTRODUCTION

       This is a personal injury action. Pending before the Court is Plaintiff David Inabinet’s

motion to remand this case to the Court of Common Pleas for Orangeburg County, South Carolina.

Having considered the motion, the response, the reply, the record, and the applicable law, the Court

will grant the motion.



II.    FACTUAL AND PROCEDURAL HISTORY

       Inabinet alleges he was injured in a motor vehicle accident caused by Defendant Erin

Thomas’s negligent driving. He filed this personal injury action in the Court of Common Pleas

for Orangeburg County, South Carolina. The complaint prayed for an unspecified amount of

actual and punitive damages, as well as costs and other relief deemed appropriate by the Court.
       After Thomas filed her answer denying liability, she served four requests to admit on

Inabinet seeking to determine whether the amount in controversy exceeded $75,000.00. Inabinet

responded to the requests and admitted “[his] civil damages arising from the incident, . . .

including, but not limited to actual damages and punitive damages do not exceed” $75,000.00;

however, he also noted “[he] is continuing to incur damages as a result of this accident.” Plaintiff’s

Responses to Defendant’s Requests for Admission ¶ 1. Because, according to Inabinet, he is at

this date unable to determine his total damages, he refused to expressly disclaim any interest or

right of recovery in excess of $75,000.00 and further declined to accept a remittitur in the event of

an award greater than $75,000.00.

       Thomas filed her notice of removal pursuant to 28 U.S.C. § 1446 on the basis of complete

diversity of citizenship between the parties, 28 U.S.C. § 1332(a). Inabinet countered by filing his

motion to remand; Thomas filed her response in opposition; and Inabinet subsequently filed his

reply. The Court, having been fully briefed on the relevant issues, is now prepared to decide the

motion on the merits.



III.   STANDARD OF REVIEW

       Federal courts have original jurisdiction over two types of cases: federal questions under

28 U.S.C. § 1331, and diversity actions under 28 U.S.C. § 1332. Neither party alleges the

existence of a federal question, so if this case is removable at all, it must be under the diversity

statute. Complete diversity exists where the “matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]” 28

U.S.C. § 1332(a)(1).




                                                  2
       Under Fourth Circuit law, “it is settled that the test for determining the amount in

controversy in a diversity proceeding is 'the pecuniary result to either party which [a] judgment

would produce.”' Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002) (quoting Gov't Emps. Ins.

Co. v. Lally, 327 F.2d 568, 569 (4th Cir. 1964)).

       Notably, the Court is “obliged to construe removal jurisdiction strictly because of the

'significant federalism concerns' implicated.” Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th

Cir. 2004) (en banc) (quoting Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th

Cir. 1994)). Therefore, “[i]f federal jurisdiction is doubtful, a remand is necessary.” Mulcahey,

29 F.3d at 151.



IV.    CONTENTIONS OF THE PARTIES

       Inabinet contends this action belongs not in this Court but in South Carolina state court.

He argues his response to Thomas’s first request to admit stipulates to an amount in controversy

less than $75,000.00 at the time Thomas removed the case to federal court, and as such, his motion

should be granted. Inabinet further asserts, even if the Court holds his response to the requests to

admit are inconclusive, Thomas failed to provide sufficient evidence the jurisdictional amount

exceeded the required threshold at the time of removal.

       In opposing the motion to remand, Thomas states this action is properly in federal court.

In support of her argument, she claims Inabinet’s answers concerning damages in three of the four

requests to admit implies Inabinet intends to seek damages in excess of $75,000.00. Therefore,

Thomas maintains, Inabinet’s motion should be denied.




                                                 3
V.     DISCUSSION AND ANALYSIS

       According to the record, the parties are residents and citizens of different states. Notice of

Removal ¶ 9. Thus, the critical determination before the Court is whether removal was proper on

the basis of the amount in controversy.

       Inabinet argues his response to Thomas’s first request to admit demonstrates his claim, as

currently constituted, falls below the jurisdictional amount necessary for removal. Thomas,

however, claims Inabinet’s other responses to her requests to admit, which include refusals to limit

his damages or right of recovery to less than $75,000.00, entitles her to seek removal now.

       The Fourth Circuit has held “[w]hen a plaintiff’s complaint leaves the amount of damages

unspecified, the defendant must provide evidence to ‘show . . . what the stakes of litigation . . . are

given the plaintiff’s actual demands.’” Scott v. Cricket Commc’ns, LLC, 865 F.3d 189, 194 (4th

Cir. 2017) (quoting Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005)).

The notice of removal “need include only a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.” Dart Cherokee Basin Op. Co., LLC v. Owens, 135 S. Ct.

547, 554 (2014). It is equally true, however, once Inabinet contested Thomas’s allegation, Thomas

was required by 28 U.S.C. § 1446(c)(2)(B) to prove by preponderance of the evidence the amount

in controversy exceeds the jurisdictional amount. Id. (“removal of the action is proper on the

basis of an amount in controversy . . . if the district court finds, by the preponderance of the

evidence, that the amount in controversy exceeds” $75,000.)

       Crucially, “a court determines the existence of diversity jurisdiction ‘at the time the action

is filed,’ regardless of later changes in originally crucial facts such as the parties’ citizenship or




                                                  4
the amount in controversy.” Porsche Cars N. Am. v. Porsche.net, 302 F.3d 248, 255-56 (4th Cir.

2002) (citing Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991)). The

relevant inquiry, then, is whether the actual amount in controversy more likely than not exceeded

$75,000.00 at the time of removal. Any doubt regarding the amount in controversy requires “both

sides submit proof and the court [then] decides . . . whether the amount in controversy requirement

has been satisfied.” Dart Cherokee, 135 S. Ct. at 550. The Court determines this requirement is

unsatisfied.

       Here, the evidence before the Court shows Inabinet’s damages failed to exceed the

jurisdictional amount at the time of removal.        Furthermore, Thomas’s attempt to construe

Inabinet’s reluctance to limit his future damages as an admission his claim was worth more than

the jurisdictional amount at the time of removal is similarly unavailing. Thomas can point to no

controlling law to support her contentions on this point. Accordingly, the Court lacks jurisdiction

over this case, and remand is warranted.

       The Court notes Thomas may seek to remove this case in the future pursuant to 28 U.S.C.

§ 1446(b) if she is served with “a copy of an amended pleading, motion, order or other paper”

from which it may be determined the case has since become removable. See Lovern v. Gen. Motors

Corp., 121 F.3d 160, 162 (4th Cir. 1997) (emphasis omitted) (observing the “belated creation of a

ground for federal jurisdiction is certainly one circumstance in which later removal may be

permitted”). Thomas, however, should also be mindful the statute prohibits removal more than

one year after commencement of the action. 28 U.S.C. § 1446(c).

       Until Inabinet offers evidence the jurisdictional requisite is met or Thomas discovers it,

however, the case must be assessed according to the record, and the record evidences the worth of

Inabinet’s claim is less than the jurisdictional amount required to keep the case in federal court.




                                                 5
       Though the Court “may require payment of just costs and any actual expenses, including

attorney fees, incurred as a result of the removal,” 28 U.S.C. § 1447(c), it declines to do so. The

Court concludes Thomas possessed an objectively reasonable basis for seeking removal and,

therefore, fees should be denied. See Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)

(“[W]hen an objectively reasonable basis exists, fees should be denied.”). Consequently, each

party shall bear their own costs and expenses.



VI.    CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of this Court

Inabinet’s motion to remand is GRANTED; and his request for costs and expenses is DENIED.

       IT IS SO ORDERED.

       Signed this 15th day of October, 2018, in Columbia, South Carolina.




                                                          s/ Mary Geiger Lewis
                                                          MARY GEIGER LEWIS
                                                          UNITED STATES DISTRICT JUDGE




                                                 6
